DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on May 19, 2022 has been entered.
- Claims 7-14, 16-23, 25 and 28-29 are pending.
- Claims 7-14, 16-23, 25 and 28-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreted the claims in light of the specification and based on applicant's argument filed on November 19, 2021 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 7, 13-14, 17 and 28-29.
Hwang et al. (Pub. No. US 2013/0083683 A1)- The SRS-specific parameters for the PCELL which the SRS is configured include the uplink cyclic prefix configuration, the UL system bandwidth of the cell, the CELL-specific SRS bandwidth configuration (srs-BandwidthConfig), the UE-specific SRS bandwidth configuration (srs-Bandwidth), the number of antenna ports for SRS transmission (srs-AntennaPort), the frequency domain position, the SRS frequency hopping bandwidth configuration, the SRS-cyclic shift, the transmission comb, the SRS configuration index, MaxUpPt for time division duplex (TDD) mode, Group-hopping-enabled, and .DELTA..sub.SS when SRS sequence hopping is enabled.
Noh et al. (Pub. No. US 2013/0329660 A1)- Herein, the parameters for SRS generation may include a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, a subframe configuration (designating which subframe will transmit an SRS), an antenna configuration (designating the number of antennas transmitting an SRS and the number of antenna ports), a base sequence index, a cyclic shift index (i.e., a reference signal to be used for SRS generation), and so forth. Herein, transmission comb may designate frequency positions assigned at intervals of two types of subcarrier spacing. For example, "0" may denote even subcarriers and "1" denote odd subcarriers. The base sequence index may be an SRS sequence index for generating a corresponding SRS. The SRS sequence index may be determined, based on sequence group number u used in PUCCH and base sequence number v defined according to a sequence hopping configuration used for PUSCH. More specifically, a corresponding transmission/reception point (e.g., eNB 110) may transmit the parameters for SRS generation, as RRC parameters, to user equipment 120a. User equipment 120a may receive the parameters for SRS generation from eNB 110, and transmit an uplink SRS to eNB 110.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472